                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Garrett Marcell Warbington,           :
                                      :
               Plaintiff,             :
       v.                             :               Civil Action No. 19-1585 (CKK)
                                      :
Harris Teeter, Inc.,                  :
                                      :
               Defendant.             :


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, filed a complaint in the Superior Court of the District of

Columbia against Harris Teeter, Inc., which removed the action to this Court based on diversity

jurisdiction. See Not. of Removal ¶¶ 3, 6, 7 [Dkt. # 1] (citing 28 U.S.C. § 1441(b)(1)). Pending

is Defendant’s Motion to Dismiss, or Alternatively, for a More Definite Statement. For the

following reasons, the Court will grant the motion to dismiss.

       On July 1, 2019, plaintiff was ordered to respond to defendant’s motion by August 5,

2019 or face possible dismissal of the case. See Order [Dkt. # 8]. Plaintiff has neither complied

with the order nor requested additional time to comply. Consistent with the advisements in the

order the Court turns to defendant’s arguments, and it agrees that the Complaint [Dkt. # 1-1] is

wholly deficient in stating a viable claim for relief. See Def.’s P. & A. in Supp. of Mot. to

Dismiss at 2-4; Fed. R. Civ. P. 8(a) (setting out minimal pleading requirements). Therefore,

dismissal is warranted, albeit without prejudice. See Def.’s Praecipe of Dismissal [Dkt. # 9]

(requesting dismissal with prejudice); cf. Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir.

1996) (A dismissal with prejudice is harsh and warranted only when a trial court “determines

that ‘the allegation of other facts consistent with the challenged pleading could not possibly cure



                                                 1
the deficiency.’ ”) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir.

1985)); Koch v. White, 134 F. Supp. 3d 158, 164 (D.D.C. 2015) (“Given the strong preference

for adjudicating cases on their merits rather than on the basis of formalities, . . . dismissal with

prejudice for less than perfect compliance with Rule 8(a) is unwarranted”) (citing Ciralsky v.

CIA, 355 F.3d 661, 670-71 (D.C. Cir. 2004)). A separate order accompanies this Memorandum

Opinion.



                                                       ___________s/_______________
                                                       COLLEEN KOLLAR-KOTELLY
Date: September 18, 2019                               United States District Judge




                                                   2
